Title: Thomas Nelson to Virginia Delegates, 26 July 1781
From: Nelson, Thomas
To: Virginia Delegates


Gentlemen
Richmond July 26th 1781
I wrote to you on the 21st Instant since when the Enemy have embark’d part of their Troops and have fallen down to Hampton Road. Whether they mean to operate up Chesapeak Bay and its Rivers is uncertain, but I am rather inclin’d to think they will proceed to New York, the Winds having been fair for them to have gone up the Bay which they have hitherto declin’d; a party landed on Old Point Comfort where they remain’d only a few hours. It is to be fear’d they may attempt to repair that Fort, which should they effect, (and without Naval assistance we can not prevent it,) will be to this state a ruinous measure, as by having a post there with a ship or two they will effectually keep possession of this River and York and prevent any ships rendering assistance to our Troops should an attack on Portsmouth be thought practicable. You are the best Judges whether Naval assistance can be obtaind
It is impossible for us to prevent their effecting this work, because our Troops will be oblig’d to pass along a narrow sand beach that may be guarded on one side by their ships and on the other by their Gallies
The more I reflect on the Resolve of Congress respecting the Bermudians the greater my concern is, well knowing that from them we had the only prospect of supplying this state with the necessary article of salt. The distress that some Individuals have lately experienc’d by the ravages of the Enemy, when join’d to the impossibility of procuring so essential an article will I fear create great uneasiness in some parts of this state. Our situation is very different from Eastern and Northern states. Their Trade free busy and extensive, they can procure that Article with certainty[.] Our Ports are totally blockt up; were they at this time open we should have but few advantages from Trade all the Vessels in the state having been destroyd by the Enemy, so that unless salt can be brought to us, which we expected the Bermudians would do for Corn, we shall be in the horrid distress.
But [it] is needless to enlarge further on this Subject to you, who from your Knowledge of our situation, must be fully sensible of all the bad Consequences of this Determination of Congress.
